DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 22 June 2022 has been entered. Claims 1 and 3-12 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 22 Dec 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure is equal to or less than the pressure threshold value” and Claim 12 recites the limitation “the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure exceeds the pressure threshold reached or undercut”.  These two claim limitations are opposite of each other and therefore are unclear.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGregor (US 1,356,298).
Regarding Claim 1, McGregor discloses a pressure-relief device (Figures 1-4; page 1 lines 11-14).  The device comprising: 
a duct (from 10 to 16) which, upon complying with a triggering condition (pressure; page 1 lines 11-14), opens between a pressure vessel connection element of the pressure-relief device (10) and an outlet opening of the pressure- relief device (16), whereby a fuel (here, water page 1 lines 11-14) is able to flow via the duct out of the pressure vessel connected to the pressure vessel connection element (page 1 lines 11-14) and into a vicinity of the pressure vessel in order to reduce an internal pressure in an interior of the pressure vessel (out 16), wherein, 
with reducing internal pressure in the pressure vessel connected to the pressure vessel connection element, a cross-section of the duct is reduced (low pressure only opens valve 14, but high pressure opens both 14 and 12; Page 2, lines 39-46), 
the pressure relief device is configured to reduce the cross-section of the duct as soon as the internal pressure reaches or falls below a pressure threshold value (Page 2, lines 39-46), 
the pressure threshold value depends on a bursting pressure of the pressure vessel (page 1 lines 11-14), 
the pressure relief device is configured to open both a main duct and a secondary duct to the outlet opening when the internal pressure is greater than the pressure threshold value (out through both 24 and 23 to 16 when both valves are open; Figure 4), and 
the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure is equal to or less than the pressure threshold value (out through 24; Page 2, lines 39-46).
Regarding Claim 4, McGregor discloses two or more orifices (24 and 23), which permit two or more different cross sections of the duct, and the two or more orifices permit passage of fuel at least partially at different internal pressures (Page 2, lines 39-46).  
Regarding Claim 5, McGregor discloses where the pressure-relief device comprises at least one orifice (24), which influences the cross section of the duct, and a geometry of the orifice is dependent on the internal pressure of the pressure vessel (where the greater the pressure in the system, the more the valve opens).
Regarding Claim 6, McGregor discloses where the pressure-relief device comprises a housing (11), on which the pressure vessel connection element (10) and the outlet opening of the pressure-relief device are arranged (16), and which is configured to constitute the duct between the pressure-vessel connection element and the outlet opening (Figure 4), and the pressure-relief device is adapted, depending on the internal pressure, to open the main duct (out through 23) or the secondary duct (out through 24) of the duct to the outlet opening, in order to vary the cross section of the duct (Figure 4).  
Regarding Claim 7, McGregor discloses a main closure (12) part enclosed by the housing, which bears against a main seating of the housing in a closed condition of the pressure-relief device (against 10 to close 23 in Figure 4) and, in so doing, closes the main duct (Figure 4 at 23), and a secondary closure part (14) enclosed by the main closure part (within the cup formed by 21 of 12), which bears against a secondary seating of the main closure part in a closed condition of the pressure-relief device (against 12 to close 24) and, in so doing, closes the secondary duct (24), wherein the secondary duct runs at least partially through the main closure part (24 in Figure 4).  
Regarding Claim 8, McGregor discloses where the pressure-relief device comprises a spring (22), which is adapted to press the main closure part against the main seating (Figure 4), and the spring is configured to press the main closure part back onto the main seating in order to close the main duct once more when the internal pressure reaches or falls below the pressure threshold value (Page 2, lines 39-46).  
Regarding Claims 9 and 10, McGregor discloses where the pressure-relief device comprises a triggering element (19), the triggering element is adapted to press the secondary closure part against the secondary seating (against 12 in Figure 4), and the triggering element is adapted to release the secondary closure part in order to open the secondary duct through the main closure part to the outlet opening when the triggering condition is met (when the pressure increases more than the bias of the spring 18).    
Regarding Claim 11, McGregor discloses where the pressure-relief device is configured to: upon complying with the triggering condition, open the main duct and the secondary duct to the outlet opening (Page 2, lines 39-46), when the internal pressure is greater than the pressure threshold value, and close the main duct once more while the secondary duct continues to remain open, when the internal pressure reaches or exceeds the pressure threshold value (Page 2, lines 39-46).
Regarding Claim 12, McGregor discloses a method for controlling a pressure-relief device (Figures 1-4; page 1 lines 11-14). The method comprising: 
opening a duct between a pressure vessel connection element (10) of the pressure-relief device and an outlet opening of the pressure-relief device (out 16), when a triggering condition of the pressure-relief device is met (an increase of pressure; Page 2, lines 39-46), wherein a fuel (here, water page 1 lines 11-14) is able to flow through the duct from the pressure vessel connection element into a vicinity of the pressure-relief device (from 10 in Figure 4), in order to reduce an internal pressure in an interior of the pressure vessel connected to the pressure vessel connection element (page 1 lines 11-14), and reducing a cross section of the duct when the pressure at the pressure vessel connection element falls (low pressure only opens valve 14, but high pressure opens both 14 and 12; Page 2, lines 39-46), wherein,
the pressure relief device is configured to reduce the cross-section of the duct as soon as the internal pressure reaches or falls below a pressure threshold value (Page 2, lines 39-46), 
the pressure threshold value depends on a bursting pressure of the pressure vessel (page 1 lines 11-14), 
the pressure relief device is configured to open both a main duct and a secondary duct to the outlet opening when the internal pressure is greater than the pressure threshold value (out through both 24 and 23 to 16 when both valves are open; Figure 4), and 
the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure exceeds the pressure threshold reached or undercut (out through 24; Page 2, lines 39-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGregor (US 1,356,298) in view of Borland (US 5,511,576).
Regarding Claim 3, McGregor discloses all essential elements as discussed above except where the triggering condition involves reaching or exceeding a temperature threshold value at the pressure-relief device, and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value.
Borland teaches a pressure relief device (Figure 2) comprising a duct (from 72) and a triggering condition (Col 1, lines 7-10) where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device (Col 2, lines 51-61), and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value (Col 2, lines 51-61; where the pressure vessel and threshold value is disclosed by McGregor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGregor to incorporate the teachings of Borland to provide for where the triggering condition involves reaching and/or exceeding a temperature threshold value at the pressure-relief device, and the pressure threshold value is dependent on the bursting pressure of the pressure vessel at a temperature which is the same as or greater than the temperature threshold value.  Doing so would be combining prior art elements according to known methods to yield predictable results (the triggering mechanism of McGregor with the triggering mechanism of Borland to provide for pressure release upstream of the pressure relief valve).
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.
Argument 1: McGregor fails to teach or disclose a “bursting pressure”
First, Applicant argues that McGregor fails to teach or disclose a bursting pressure.  McGregor discloses a valve configured to maintain pressure within a tank.  This tank has an inherent bursting pressure.  The valve of McGregor maintains the pressure such that it does not exceed the pressure threshold value (a value less than the bursting pressure of the tank). The pressure relief device is configured to open both a main duct and a secondary duct to the outlet opening when the internal pressure is greater than the pressure threshold value (out through both 24 and 23 to 16 when both valves are open; Figure 4), and the pressure relief device is configured to close the main duct again while the secondary duct remains open when the internal pressure is equal to or less than the pressure threshold value (out through 24; Page 2, lines 39-46).
Therefore, this argument is unpersuasive.
Argument 2: McGregor fails to teach or disclose opening the duct and reducing the cross-section of the duct when pressure is reduced. 
Second, Applicant argues that McGregor fails to teach or disclose opening the duct and reducing the cross-section of the duct when pressure is reduced.  McGregor discloses where the device is configured to close the main duct again while the secondary duct remains open when the internal pressure is equal to or less than the pressure threshold value (out through 24; Page 2, lines 39-46).  The duct changes from the full duct through 23 and out 16 to through 24 and out 16 depending on the pressure demand of the tank. 
Therefore, this argument is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753